Citation Nr: 1707493	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to higher initial rating for a back disability, to include degenerative joint disease, intervertebral disc syndrome, and radiculopathy of the left lower extremity, rated as 10 percent disabling prior April 12, 2012 for range of motion loss; 20 percent disabling from April 12, 2012 to March 14, 2016 for range of motion loss; and 30 percent disabling thereafter with a 20 percent rating assigned for range of motion loss and a 10 percent rating assigned for mild incomplete paralysis affecting the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for a back disability with a 10 percent rating, effective March 25, 1993.  The issue of entitlement to TDIU is an element of the appeal of the initial rating assigned for the Veteran's service-connected back disability because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter was previously before the Board in March 2015, when it was remanded for further development.  After completing the development directed by the Board, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating for the back disability, effective April 12, 2012, based on range of motion loss, as well as a 10 percent rating for radiculopathy of the left lower extremity, effective March 15, 2016, based on a finding of mild incomplete paralysis.  The Board notes the rating and effective date assigned for radiculopathy of the left lower extremity are encompassed by the appeal of the initial rating assigned for the back disability because the rating criteria for injuries of the spine specifically contemplate ratings for associated neurological impairment.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note 1 (2016).  This procedural posture is reflected in the issue statement on the title page of this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's back disability.

The issue of entitlement to TDIU is inextricably intertwined with the initial rating assigned for the back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the current severity of his back disability, to include any associated neurological impairment.

The examiner must test the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical and lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner must also state whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  If so, the examiner must state the frequency of the incapacitating episodes.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

